Title: From George Washington to Laughlin Macleane, 6 June 1768
From: Washington, George
To: Macleane, Laughlin

 

Sir,
Mount Vernon in Virginia June 6th 1768.

In a Letter of the 10th of March which I recd from Colo. Robt Stewart in Jamaica, he directs me to draw upon you for a sum of money which I lent him in 1763—I accordingly do so in favour of Robt Cary Esqr. & Co. for £302 Sterg which was the nett amount of two Bills (exclusive of Intt wch I have no intention of charging) remitted him at that time.
Among the number of your Acquaintance & well wisher’s, none coud be better pleased at hearing of the notice taken of your merit—nor will more rejoice at yr future prosperity than Dr Sir, Yr Most Obedt Hble Servt

Go: Washington

